Case: 21-30699     Document: 00516378856          Page: 1    Date Filed: 07/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          July 1, 2022
                                   No. 21-30699                         Lyle W. Cayce
                                                                             Clerk

   Marc S. Allen, Sr.,

                                                            Plaintiff—Appellant,

                                       versus

   United States Postal Service, Megan J. Brennan,
   Postmaster General,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                            USDC No. 2:20-CV-242


   Before Clement, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Marc Allen sued his employer, the U.S. Postal Service, for failing to
   accommodate his disability. The district court granted summary judgment
   for the Postal Service, finding it reasonably accommodated Allen’s medical
   limitations by offering him a modified work schedule. We affirm.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30699     Document: 00516378856          Page: 2   Date Filed: 07/01/2022




                                   No. 21-30699


                                         I
          Allen worked in the Postal Service’s maintenance department. As a
   custodian, Allen performed basic upkeep, like mopping and vacuuming. He
   also performed some heavier labor, like landscaping and furniture assembly.
   The job kept Allen on his feet “for six to seven hours a day.”
          Two years into his employment, Allen began to experience “severe
   pain” in both feet.     Allen suffers from chronic plantar fasciitis, an
   inflammatory foot condition that can be agitated by long periods of standing
   or physical activity. Allen consulted a doctor, who recommended that he
   “adhere to the following work-related restrictions: 1 hour standing followed
   by 1 hour of rest; no driving; no cutting grass; and no carrying a vacuum.”
          Allen told his union about his new medical limitations. A local union
   representative recommended that Allen put in a request for a “light duty”
   assignment. The collective bargaining agreement (CBA) between the Postal
   Service and the union offers “light duty” as an alternative working
   arrangement for “ill or disabled” employees. Employees with less than five
   years tenure must submit “periodic requests” for light-duty assignments,
   along with a written statement from their physician. Allen alleges that he
   submitted “at least 3” such requests between 2016 and 2017. His supervisors
   allegedly granted those requests. During that period, Allen continued to
   perform basic duties, like waxing, polishing, and unloading supplies. But he
   was not assigned more strenuous tasks like “cutting grass and washing
   windows.”
          Allen renewed his light-duty request in late 2017. This time, his new
   supervisor referred the request to the District Reasonable Accommodation
   Committee for formal review. Ahead of that review, Allen submitted a
   written “Reasonable Accommodation Request” for “desk work only.” He
   also provided a medical assessment form from his doctor, which confirmed




                                         2
Case: 21-30699      Document: 00516378856          Page: 3     Date Filed: 07/01/2022




                                    No. 21-30699


   that Allen was only capable of “lifting 12 lbs” and “standing maximum 1 hour
   and rest 1 hour.”
          Soon after, the Committee held a hearing to consider Allen’s request.
   Allen explained that he was “in pain 24/7.” He insisted that he needed a
   fully sedentary assignment. Or at least one that would allow him to alternate
   working and resting hours, per his doctor’s instructions.
          Allen’s medical assessment form did not indicate what tasks, if any,
   he could perform during his “rest” periods. The Committee thus asked
   Allen to provide “additional medical information,” clarifying his
   restrictions. Allen agreed to follow up with his doctor. But, a month later,
   he informed the Committee that he was unable to provide anything further.
   He reiterated only “that he required one hour of rest after one hour of work.”
          The Postal Service approved an accommodation: Allen could perform
   light maintenance work and rest every other hour, but he would need to clock
   out during his rest breaks.
          Allen did not want to spend half the day on unpaid rest breaks. He
   sued, claiming the Postal Service had violated the Rehabilitation Act and
   Americans with Disabilities Act (ADA) by failing to provide a reasonable
   accommodation for his disability. The district court granted summary
   judgment for the Postal Service, ruling that the modified schedule was an
   appropriate accommodation for Allen’s medical limitations.
                                          II
          The Rehabilitation Act prohibits discrimination against disabled
   employees in the federal sector. 29 U.S.C. § 794. It operates under the same
   standards as Title I of the ADA. Id. at § 794(d). To establish a failure-to-
   accommodate claim under either statute, Allen must show that: (1) he is a
   qualified individual with a disability; (2) the disability and its consequential




                                          3
Case: 21-30699      Document: 00516378856          Page: 4   Date Filed: 07/01/2022




                                    No. 21-30699


   limitations were known by the Postal Service; and (3) the Postal Service failed
   to make reasonable accommodations for those limitations. See Feist v.
   Louisiana, 730 F.3d 450, 452 (5th Cir. 2013).
          The only question is whether the Postal Service reasonably
   accommodated Allen’s disability by modifying his work schedule.              A
   “reasonable accommodation” is an adjustment to the job or surrounding
   circumstances that enables a disabled but otherwise qualified individual “to
   perform the essential functions of that position.”                29 C.F.R.
   § 1630.2(o)(1)(ii). An employer must provide a reasonable accommodation
   for an employee’s disability, “absent undue hardship.” Id. § 1630.2(o)(4).
   But it need not grant “the employee’s preferred accommodation.” EEOC v.
   Agro Distribution, LLC, 555 F.3d 462, 471 (5th Cir. 2009); see Allen v. Rapides
   Par. Sch. Bd., 204 F.3d 619, 622–23 (5th Cir. 2000). The accommodation
   offered “does not have to be the ‘best’ accommodation possible,” so long as
   it meets the employee’s needs. 29 C.F.R. Pt. 1630, App., § 1630.9. The
   employer “has the ultimate discretion to choose between effective
   accommodations” and may choose an “easier” or “less expensive” option.
   Id.
          Allen received a reasonable accommodation, even if it was not the one
   he preferred. See Thompson v. Microsoft Corp., 2 F.4th 460, 469 (5th Cir.
   2021). Initially, Allen’s job required that he “walk and stand for six to seven
   hours a day,” sometimes performing heavy manual labor. Allen told his
   employer that he was incapable of lifting heavy objects and standing for more
   than an hour at a time. The Postal Service accommodated those limitations:
   it narrowed Allen’s job duties and permitted him to rest after each hour of
   work, provided that he clock out for his rest breaks.
          The new arrangement was not ideal for Allen (it effectively cut his
   salary in half). But it was not unlawful. The ADA recognizes “part-time or




                                         4
Case: 21-30699       Document: 00516378856             Page: 5      Date Filed: 07/01/2022




                                        No. 21-30699


   modified work schedules” as reasonable accommodations.                     42 U.S.C.
   § 12111(9)(B). And reasonable accommodations can result in lower salaries.
   See Thompson, 2 F.4th at 469; Allen, 204 F.3d at 623. Of course, an
   accommodation cannot be so impractical that it makes the job more trouble
   than its worth. See US Airways, Inc. v. Barnett, 535 U.S. 391, 400 (2002)
   (noting that an ineffective accommodation is no accommodation at all). But
   Allen twice reiterated that “he required one hour of rest after one hour of
   work.” He could not reasonably expect the Postal Service to pay him a full
   day’s salary for a half day’s work.
          Under the circumstances, part-time was perhaps the only reasonable
   accommodation for Allen’s disability. Allen asked to perform “desk work
   only.” But there were no desk jobs in the maintenance department. See
   Foreman v. Babcock & Wilcox Co., 117 F.3d 800, 810 (5th Cir. 1997) (“[A]n
   employer is not required to give what it does not have.”). The Postal Service
   could not reasonably create a new job within maintenance just to
   accommodate Allen. See id. And it could not transfer Allen out of the
   department without violating the rights of other employees under the CBA. 1
   See id. (“[T]he ADA does not require an employer to take action inconsistent
   with the contractual rights of other workers.”).
          The Postal Service did offer to explore other accommodations if Allen
   clarified what light-duty tasks he could perform during his resting hours. Yet,
   Allen declined to provide anything further from his doctor. See Loulseged v.
   Akzo Nobel Inc., 178 F.3d 731, 736 (5th Cir. 1999) (holding that employee
   cannot establish a failure to accommodate if he was responsible for the


          1
             The CBA instructs that “[t]he assignment of light duty employees shall not
   displace nor adversely affect regularly assigned members of the work force.” It requires
   the Postal Service to make “every effort” to accommodate disabled employees “within
   their present craft,” even if those accommodations result in reduced work hours.




                                              5
Case: 21-30699     Document: 00516378856           Page: 6   Date Filed: 07/01/2022




                                    No. 21-30699


   breakdown in the process of finding an appropriate accommodation). That
   left the Postal Service with few alternatives.       The CBA required an
   accommodation that addressed Allen’s medical limitations. Even if Allen
   could perform some light-duty tasks without rest, the Postal Service did not
   know which tasks would be too strenuous. See Turco v. Hoechst Celanese
   Corp., 101 F.3d 1090, 1094 (5th Cir. 1996) (holding that employer could not
   reasonably grant an accommodation that threatened employee’s own health).
          Allen maintains that his employer could have just renewed the light-
   duty assignment that was already in place. But that arrangement was
   inconsistent with his doctor’s orders and his “desk work only” request. It
   would have made little sense to renew the arrangement, given Allen told the
   Committee he was still in “in pain 24/7.” Even if light duty was a viable
   option, the Postal Service was free to select an “easier” and “less expensive”
   alternative.   See 29 C.F.R. Pt. 1630, App., § 1630.9. So long as the
   accommodation offered was reasonable, it does not matter that other
   accommodations may have been available. See Allen, 204 F.3d at 622–23.
          Allen also argues that the CBA required the Postal Service to find
   Allen a full-time accommodation.          There is no evidence of such a
   requirement in the record. As above, part-time may have been the only
   accommodation that was consistent with the CBA. Regardless, federal
   disability law provides the relevant standards for Allen’s failure-to-
   accommodate claim—not the CBA. Under that framework, part-time was
   an adequate response to Allen’s request for accommodation.
          The judgment of the district court is AFFIRMED.




                                         6